Citation Nr: 0505886	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran served aboard the U.S.S. Oklahoma City.

2.  Diabetes mellitus was initially documented more than one 
year following the veteran's separation from service, and 
there is no competent medical evidence to link it to service.

3.  There is no evidence of record establishing that the 
veteran served in Vietnam.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA treatment records and the report of 
a VA examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings concerning diabetes mellitus.  On the separation 
examination in May 1974, a clinical evaluation of the 
endocrine system was normal.  A urinalysis was negative for 
albumin and sugar.  

The discharge certificate discloses that the veteran served 
in the United States Navy and that he served aboard the 
U.S.S. Oklahoma City.  His military occupational specialty 
was storekeeper.  He had more than three years of foreign 
and/or sea service.  The record also reflects that he 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.

The veteran was admitted to a private hospital in December 
1975 and reported that he had been in his usual state of good 
health until about two weeks earlier when he noted the onset 
of nausea and vomiting, accompanied by abdominal pain.  He 
related that he noticed an increased thirst.  A urinalysis 
was strongly positive for glucose.  Following an examination, 
the pertinent impression was diabetic acidosis, "may 
previously unrecognized diabetic."  

Additional medical records reflect continuing diagnoses of 
diabetes.  While admitted to Nellis Federal Hospital from 
March to June 1995, it was noted that the veteran had been 
known to have diabetes since 1976.  Following an examination 
on admission, the pertinent diagnosis was diabetes mellitus, 
type I.  A VA outpatient treatment report dated in May 1999 
reveals an assessment of diabetes, type 2.  In February 2000, 
the assessment was diabetes, type I.  

The National Personnel Records Center reported that it 
conducted an extensive and thorough search of its records, 
but was unable to locate the records requested by the VA.  It 
was further indicated that the records of the veteran's dates 
of service in Vietnam either did not exist, the National 
Personnel Records Center did not have them or that further 
efforts to locate such records at National Personnel Records 
Center would be futile.  

By letter dated in November 2003, the RO advised the veteran 
that it had been unable to verify the veteran's service on 
land in Vietnam.  He was requested to provide any document in 
his possession that reflected his military service on land in 
Vietnam.  

The veteran responded to the above request and stated that he 
was assigned to the supply division and ran supplies from the 
ship to the supply depot in Vietnam from 1970 to 1974.

By letter dated in December 2003, the RO informed the veteran 
that he had to submit evidence of his service in Vietnam.  He 
was notified that he had to submit evidence or a statement 
that showed that he had duty or visitation (to include 
liberty) in Vietnam.  The evidence was to show dates he had 
physically set foot in Vietnam.  No response was received.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's active duty included service in Vietnam during 
the Vietnam era.  VA regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  An herbicide agent 
is a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6) 
(2004).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

The veteran has not argued, and the evidence does not 
otherwise establish, that his diabetes mellitus had its onset 
in service or within one year thereafter.  The Board observes 
that when he was hospitalized in December 1975, he related 
that his symptoms had started about two weeks earlier.  There 
is no medical evidence suggesting that the veteran's diabetes 
started prior to December 1975.  

The veteran's main argument is that his diabetes is related 
to his exposure to Agent Orange in Vietnam.  In this regard, 
the Board observes that the record must demonstrate that the 
veteran actually served on land at some point in Vietnam.  In 
addition, only diabetes mellitus, type II is subject to the 
presumption.  The Board acknowledges that there is one 
reference to the fact that the veteran has type II diabetes 
mellitus.  Although there are two instances in the record in 
which the veteran's diabetes is classified as type I, most of 
the medical records do not specify the type of diabetes 
mellitus the veteran has.  

Of greater significance in this case is the fact that the 
record does not document that the veteran ever set foot in 
Vietnam.  During the hearing before the undersigned in 
January 2004, the veteran asserted that he went ashore in 
order to make requisitions for food supplies needed on the 
ship.  He testified that only three people knew that he had 
gone ashore, but that they were all deceased.  As noted 
above, by letters dated in November and December 2003, the 
veteran was asked to provide evidence demonstrating that he 
had set foot in Vietnam.  There is no current evidence of 
record that the veteran physically set foot in Vietnam.  
Accordingly, there is no basis on which a grant of service 
connection may be based.  


ORDER

Service connection for diabetes mellitus, to include as 
secondary to exposure to Agent Orange, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


